DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amended claim 41 to include the limitation “wherein the tube is inserted inside a first elastically deformable seal in the gas inlet and inside a second elastically deformable seal in the gas outlet.” However, no support is found in the original written description for this newly introduced claim limitation. The specification, as originally filed, is completely silent 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 26, 27, 29, 46, and 47, are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (US 6,489,258) in view of Biris et al. (US 2008/0223851), Hodgins et al. (US 3,054,191), and Yi et al. (US 2012/0091223).  
Regarding claims 21, 26, 46, and 47, the reference Ying et al. discloses a fluidized bed reactor (see col. 2, lines 40-41; col. 11, lines 15-29; Fig. 3) comprising: a gas inlet and a gas outlet being located downstream from the gas inlet; a tube inserted between the gas inlet and the gas outlet; and a heating part connected to the tube (see 

    PNG
    media_image1.png
    700
    907
    media_image1.png
    Greyscale

The reference Ying et al., however, does not specifically disclose that the tube is made of quartz. The reference Ying et al. is also silent with respect to the features: wherein the tube is inserted inside a first seal in the gas inlet and inside a second seal in the gas outlet; and wherein at least one vibrator is connected to the tube, positioned outside the tube and distant from said tube, on a conduit between the gas inlet and the first seal, as recited in claim 21. 
With regards to the recitation concerning the material of construction for the tube, as evidenced by the reference Biris et al. (see para. [0057]), it is typical in the art to construct a fluidized bed reactor from quartz. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
The references Ying et al. and Biris et al. are silent with respect having the tube inserted inside a first seal in the gas inlet and inside a second seal in the gas outlet. However, as evidenced by the reference Hodgins et al. (see col. 3, lines 4-24; Fig. 2), it is typical in the art to construct a reaction chamber from tubular segments (27-29) which are joined together using separable seals (30-35) so as to make the interior volume of the reaction chamber accessible by simply detaching the separable seals. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to similarly provide a first seal (30-32) and a second seal (33-35) as taught by Hodgins et al. adjacent the gas inlet and the gas outlet sections of Ying et al. so as to have the tube inserted inside a first seal (30-32) in the gas inlet and inside a second seal (33-35) in the gas outlet, and thereby provide easy access to the interior volume of the tube, as doing so would amount to nothing more than use of a known device for its intended use in a known environment to accomplish an entirely expected result.
The references Ying et al., Biris et al., and Hodgins et al. are silent with respect having at least one vibrator connected to the tube, positioned outside the tube and distant from the tube, on a conduit between the gas inlet and the first seal, as recited in claim 21. 
The reference Yi et al. teaches a fluidized bed reactor provided with a vibrator means (107) positioned outside the fluidized bed reactor to impart mechanical vibration 
Regarding claim 27, the reference Ying et al. discloses the fluidized bed reactor, wherein the heating part is at least one of a thermal activation source (see col. 11, lines 24-28; Fig. 3). 
Regarding claim 29, the reference Ying et al. discloses the fluidized bed reactor, wherein the upstream zone of the tube is configured to be loaded of at least one precursor powder to be sublimated (see col. 3, lines 32-44; col. 11, lines 15-29; Fig. 3).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. in view of Biris et al., Hodgins et al., and Yi et al. as applied to claim 21 above, and further in view of Heytmeijer (US 3,264,098). 
Regarding claim 22, the references Ying et al., Biris et al., Hodgins et al., and Yi et al. do not specifically disclose that the material of construction for the tube is a material which is resistant to temperature at least up to 1000 oC and transparent. However, as evidenced by the reference Heytmeijer (see col. 2, lines 31-45; Example), it is typical in the art to construct a fluidized bed reactor from a material which is resistant to temperature at least up to 1000 oC and transparent. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the tube from a material which is resistant to temperature at least up to 1000 oC and transparent because, as evidenced by the reference Heytmeijer (see col. 2, lines 31-45; Example), it is typical in the art to construct a fluidized bed reactor from a material which is resistant to temperature at least up to 1000 oC and transparent.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. in view of Biris et al., Hodgins et al., and Yi et al. as applied to claim 21 above, and further in view of Janssen et al. (US 2003/0157000). 
Regarding claim 43, the references Ying et al., Biris et al., Hodgins et al., and Yi et al. do not specifically teach having the second porous filter of Ying et al. (i.e., the porous frit positioned downstream of the fluidized bed, as shown in Fig. 3) structured and designed for containing inside the tube the solid support in powder form with . 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (US 6,489,258) in view of Hodgins et al. (US 3,054,191).
Regarding claim 41, the reference Ying et al. discloses a fluidized bed reactor (see col. 2, lines 40-41; col. 11, lines 15-29; Fig. 3) comprising: a gas inlet and a gas outlet being located downstream from the gas inlet; a tube inserted between the gas inlet and the gas outlet; and a heating part connected to the tube (see col. 11, lines 24-28; Fig. 3), wherein the tube comprises an upstream zone (i.e., the tube section containing the glass wool and volatile complex, as shown in Figure 3) and a downstream zone (i.e., the fluidized bed section, as shown in Figure 3), the upstream zone and the downstream zone being separated by a separation filter (i.e., the porous frit which is positioned between the porous support material and the glass wool, as shown in Fig. 3). 
.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. in view of Hodgins et al. as applied to claim 41 above, and further in view of Janssen et al. (US 2003/0157000).
Regarding claim 44, the references Ying et al. and Hodgins et al. do not specifically teach having the second porous filter of Ying et al. (i.e., the porous frit positioned downstream of the fluidized bed, as shown in Fig. 3) structured and designed . 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (US 6,489,258) in view of Yi et al. (US 2012/0091223). 
Regarding claim 42, the reference Ying et al. discloses a fluidized bed reactor (see col. 2, lines 40-41; col. 11, lines 15-29; Fig. 3) comprising: a gas inlet and a gas outlet being located downstream from the gas inlet; a tube inserted between the gas inlet and the gas outlet; and a heating part connected to the tube (see col. 11, lines 24-28; Fig. 3), wherein the tube comprises an upstream zone (i.e., the tube section containing the glass wool and volatile complex, as shown in Figure 3) and a downstream zone (i.e., the fluidized bed section, as shown in Figure 3), the upstream zone and the downstream zone being separated by a separation filter (i.e., the porous 
The reference Ying et al., however, does not specifically disclose wherein at least one vibrator is connected to the tube, positioned outside the tube and distant from the tube, on a conduit between the gas inlet and the first porous filter.
The reference Yi et al. teaches a fluidized bed reactor provided with a vibrator means (107) positioned outside the fluidized bed reactor to impart mechanical vibration onto the fluidized bed reactor and thereby impart motion within the fluidized bed reactor   using at least in part the vibration energy generated by the vibrator (107) (see paras. [0018]; [0019]; Fig. 1). The reference Yi et al. teaches that the vibration energy generated by the vibrator means (107) can advantageously help destroy cohesions between particles as well as reduce deposition of particles on the inner surface of the fluidized bed reactor (see paras. [0021]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Yi et al., to similarly provide at least one vibrator means at any suitable position outside of the fluidized bed reactor of Ying et al. sufficient to impart mechanical vibration onto the fluidized bed, including at a position outside the tube and distant from the tube, on a conduit between the gas inlet and the first porous filter, as claimed by applicant, because, as taught by Yi et al. (see paras. [0021]), such a modification can advantageously help destroy cohesions between particles within the fluidized bed and reduce deposition of particles on the inner surface of the tube.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. in view of Yi et al. as applied to claim 42 above, and further in view of Janssen et al. (US 2003/0157000). 
Regarding claim 45, the references Ying et al. and Yi et al. do not specifically teach having the second porous filter of Ying et al. (i.e., the porous frit positioned downstream of the fluidized bed, as shown in Fig. 3) structured and designed for containing inside the tube the solid support in powder form with particles of a size less than 20 µm. However, as evidenced by the reference Janssen et al. (see para. [0016]), a porous filter structured and designed for containing, inside a fluidized bed, solids in powder form with particles of a size less than 20 µm is known in the art. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, depending upon the particular size of solid particles desired to be retained inside the fluidized bed reactor of Ying et al., to have the second porous filter of Ying et al. structured and designed so as to retain particles of size less than 20 µm as taught Janssen et al., since the reference Ying et al. teaches that the porous support material that may be loaded into the fluidized bed reactor can be a porous metal substrate including metal particles or metal colloid particles (see col. 7, lines 37-45; col. 11, lines 15-28). 

Response to Arguments
Applicant's arguments filed on 1 March 2021 have been fully considered but they are not persuasive. 

The examiner respectfully disagrees. The reference Ying et al. teaches that the porous support material that may be loaded into the fluidized bed reactor can be a porous metal substrate including metal particles or metal colloid particles (see col. 3, lines 45-55; col. 7, lines 37-41; col. 11, lines 15-28). Thus, one of ordinary in the art would recognize that metal particles or metal colloid particles can suitably be loaded into the fluidized bed reactor to function as the solid substrate onto which volatilized inorganic compound can be deposited by the vapor-depositing or vapor grafting method taught by Ying et al. Thus, it is clear from the teachings of the reference Ying et al. that the porous support material disposed in the fluidized bed reactor can be solid particles in powder form. Furthermore, the reference Ying et al. (see col. 5, lines 51-53) discloses that the porous material that may be used as a substrate in the fluidized bed reactor can be a porous material as described in U.S. Pat. No. 5,057,296. U.S. Pat. No. 5,057,296 teaches that the porous material disclosed therein can be provide in the form of a powder (see col. 15, lines 11-17). 
Applicant also argues that elements 30-32 and 33-35 in the reference Hodgins et al. cannot be construed to correspond to the claimed first and second seals because only the elements 32 and 35 are seals and the tubular section 28 fails to be inserted in the seals 32 and 35 (see Remarks, page 9). 

Applicant further argues that the fixation and sealing elements of Hodgins et al. are not compatible with a tube made of quartz, for Hodgins et al. requires to the tubular section 28 to be threaded for engaging with the flanges 31 and 33 (see Remarks, page 9). This is not persuasive because a tube made of quartz can correspondingly be provided with external threads for engaging with flanges to create the separable seals as taught Hodgins et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774